Title: To George Washington from Joseph Reed, 21 August 1780
From: Reed, Joseph
To: Washington, George


					
						Dear Sir
						Trenton August 21. 1780
					
					On the 17 Inst. I did myself the Honour of writing to you from this Place informing of my being here with about 1200 Men, being the Militia of Philadelphia County, City & Bucks County. Having upon all Occasions accomodated the Board of War with any military Stores in Possession of the State & Times & Circumstances not admitting their being replaced, we were unavoidably delayed so that it was not possible for us to comply literally with your Excellys Direction. The Time has

been spent in procu[r]ing such Necessaries as were indispensable & by this Means avoid as far as possible lessening those at the Army.
					After the Tour of Duty commenced, I found such a disorderly Spirit prevailing among the Troops from the Artifices of design[i]ng People in Town, & their Communication with their own Families, that I thought it best as there was no Difference of Expence to bring them hither where, while their necessary Stores were preparing they might improve themselves in the Use of Arms, & Knowledge of Camp Duty in both which they are extremly deficient. The Measure has answered my Wishes—they have behaved with great Regularity & good Order—tho encamp’d in the midst of Orchards & Corn Fields, I have not had one Complaint, & with Mr Ryans Assiduity, & their own Attention, I flatter myself they may be much more depended upon than the usual Collection of Militia from Pennsylvania. Genl Potter I expect will bring forward the Militia of the back Counties, unless some Calamity on the Frontiers should make any Change. Not caring in any Respect to break in upon the Waggons collected by Major Lee, as their Destination & Use was not known to me; I have waited for some Waggons to be sent after us to enable us to move from this, as our Baggage & Stores came by Water to this Place. Assoon as they arrive, we shall proceed on the Route appointed by your Excelly—As yet we have no more than 17 Waggons, being the Gleanings after the Requisition of Major Lee, & of the State. We found this Post destitute of every Thing, even Hay & Pasture not procurable but for Money which we had not, we have therefore been Supplied from Pennsylvania & shall leave behind us a considerable Stock. I have the Pleasure of informing your Excelly that the Prospects of supplying Flour & Forage in Pennsylva mend every Day. The State Money has happily obtained Circulation in the Country & commands the Articles requird at very reasonable Prices. The Flour daily arriving here, some of which goes to Camp this Day was purchased with it, & there are 400 Barrells of excellent Biscuit on the Way from Philadelphia to this Place. Before the Harvest was gathered we could get no Satisfacti[o]n from our Commissioners on the Subject—but several have since informed us that they can command their Quotas affixed to their respective Counties—And on the 19th the Vice President wrote me as follows. “The Commissioners of Purchase in the several Counties are going on very well, by Letters received from Lancaster, Berks & Northampton yesterday & to day I have no Doubt there will be a considerable Quantity of Flour & Forage at Morris Town in the course of a Fortnight—State Money passes pretty freely in every Part of the State but Philada.”
					I am not apt to be sanguine on these Points but I will venture my Reputation & even my Life that if the Gentlemen of that City would follow our Example in the Case of the Bank, & give every Expedient

for the publick Benefit a fair Tryal by receiving the State Money freely according to the Engagement which they have never done, but the contrary—I say in such Case, I would pledge Life & Character to have 25000 Barrells of Flour here by Parcels to the 1st October.
					As it is I hope there will be no real Want, tho the Quantities shipp’d under various Pretences must be very considerable. If we had the Command of the Water I am perswaded we might dismiss all Anxiety on this Head.
					Col. Blaine having again called on us for Beef I wrote him fully my Sentiments on that Head. They are purchased at the most enormous Prices in Pennsylvania 6d Specie ⅌ lb. is the Lowest Average Price, & these procured with the utmost Difficulty but as we wish to do all we can—120 Head set off on the Morning of the 19th. New England can & undoubtedly must supply this Article.
					It gives me so much Satisfaction to give your Excelly any Relief of Mind under the various Pressures to which yours is exposed that I hope you will excuse this detail—& notwithstandg the unkind & unjust Representations which my Enemies endeavour to make do me the Justice to believe that the publick good is the real Object of all my Wishes, & that no one can possess greater Esteem & Respect for another or would make greater Sacrifices than Dear Sir Your Obliged & most Obed. Hbble Serv.
					
						Jos: Reed
					
				